09-0722-pr
Melendez v. Wilson



                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMM ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 28th day of September, two thousand ten.

PRESENT:
            ROBERT A. KATZMANN,
            DENNY CHIN,
                  Circuit Judges,
            EDWARD R. KORMAN,*
                  District Judge.
__________________________________________

MICHAEL MELENDEZ,

                 Plaintiff-Appellant,

                 v.                                                 09-0722-pr

MITCHELL, ALLEN, and J. MCDONALD,

            Defendants-Appellees.
__________________________________________




        *
          The Honorable Edward R. Korman, of the United States District Court for the Eastern
District of New York, sitting by designation.
FOR APPELLANT:                Michael Melendez, pro se, Attica, NY.

FOR APPELLEES:                Andrew M. Cuomo, Attorney General of the State of New York;
                              Barbara D. Underwood, Solicitor General; Nancy A. Spiegel,
                              Senior Assistant Solicitor General; Zainab A. Chaudhry, Assistant
                              Solicitor General (on the brief), Albany, NY.



       Appeal from a judgment of the United States District Court for the Northern District of

New York (Hood, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant Michael Melendez, pro se, appeals the judgment of the district court granting

the Defendants’ motion for summary judgment, and dismissing his 42 U.S.C. § 1983 complaint

alleging violations of his First Amendment rights. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

321 F.3d 292, 300 (2d Cir. 2003); Republic Nat’l Bank v. Delta Airlines, 263 F.3d 42, 46 (2d Cir.

2001); Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir. 1999). In determining whether

there are genuine issues of material fact, we are “required to resolve all ambiguities and draw all

permissible factual inferences in favor of the party against whom summary judgment is sought.”

Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks omitted).

However, “[t]he mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably find for the

                                                 2
plaintiff.” Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (2d Cir. 1986)) (emphasis in Jeffreys). Thus, a

nonmoving party “must do more than simply show that there is some metaphysical doubt as to

the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986),

and cannot “rely on conclusory allegations or unsubstantiated speculation,” Fujitsu Ltd. v. Fed.

Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (internal quotation marks omitted).

       Although Melendez asserts that the district court failed to consider various disputed

material facts relevant to his claims, our review of the record reveals no such error. See Jeffreys,

426 F.3d at 554 (in reviewing the district court’s grant of summary judgment, “[o]ur inquiry

focuses on whether the District Court erred in concluding, upon review of the record as a whole,

that there were no genuine issues of material fact [i.e.,] . . . that even after drawing all inferences

in the light most favorable to [the plaintiff], no reasonable jury could have issued a verdict in his

favor”) (emphasis in original). Melendez failed to produce any independent evidence

corroborating his unsupported allegations that the Defendants intentionally discarded or

destroyed his personal property in retaliation for him filing a complaint against a corrections

officer at the facility in which he was incarcerated. In contrast, the Defendants presented

substantial evidence that Melendez’s property was not in fact destroyed, or, even if it was, that

the specific Defendants whom Melendez named in his complaint had neither the means nor the

opportunity to do so. Similarly, Melendez failed to present any credible evidence that the

Defendants intentionally discarded or destroyed his grievances as a means of retaliation; indeed,

that Melendez successfully filed grievances during the period in which he alleged the Defendants

retaliated against him obviates any circumstantial inference that the difficulties he may have

suffered in submitting a particular grievance were intentionally caused by the Defendants.
                                                   3
       Finally, to the extent Melendez challenges the district court’s discovery orders, we

review those orders for abuse of discretion, see In re “Agent Orange” Prod. Liab. Litig., 517

F.3d 76, 102 (2d Cir. 2008), and find none. The record indicates that the district court gave

adequate consideration to Melendez’s discovery requests, and its refusal to order the Defendants

to produce copies of all inmate grievances filed against them concerning discarded or destroyed

personal property was reasonable given the unbounded scope of this request.

       We have considered all of Melendez’s remaining claims and found them to be without

merit; accordingly, there is no basis upon which to challenge the district court’s judgment.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.



                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                4